DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 10/01/20.
The examiner acknowledges the amendments to the claims.
Claims 21-40 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23 and 38 are objected to because of the following informalities:  
Claim 23, line 2 reads “ferrofluid a the” and should rather read as --ferrofluid at the--.
Claim 38, line 2 reads “sufficient to old” and should rather read as--sufficient to hold--.
Appropriate correction is required.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al., hereinafter “Wallace” (U.S. Pub. No. 2002/0087177) in view of Freyman (U.S. Pat. No. 7,218,962).
Regarding claim 21, Wallace discloses a method of delivering a ferrofluid to a targeted treatment site, the method comprising: 
positioning a distal end 110 of a catheter 100 (see Figures 1-2 and paragraph [0028]) near the targeted treatment site 107, the catheter being connected to a magnetic field generator 210 (see Figure 2 and paragraph [0027]); 
delivering an amount of a ferrofluid (magnetically controllable liquid embolic; see paragraph [0030]) through the catheter and the magnetic field generator to the targeted treatment site; and 
applying a magnetic field 300 to the ferrofluid using the magnetic field generator (see paragraph [0030]).
	However Wallace does not disclose the catheter extending at least partially through the magnetic field generator.
146 (shaft portion 120 of catheter extends through magnetic field source conductive coil 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wallace such that the magnetic field generator allows the catheter to extend at least partially therethrough, as taught by Freyman, since substitution of one known magnetic field generator element for another would have yielded predictable results, namely producing a magnetic field to deliver ferrofluid through a catheter.  See MPEP 2143.  
	Regarding claim 22, Wallace discloses delivering the amount of ferrofluid includes controlling a location of the ferrofluid using the magnetic field 300 (see Figure 2 and paragraphs [0030]-[0031]).
	Regarding claim 23, Wallace discloses maintaining a position of the ferrofluid a the targeted treatment site until an adhesive (of the ferrofluid) has solidified (see paragraph [0030]).
Regarding claims 24-25, Wallace discloses applying a separation force to separate an external portion of the ferrofluid from a remaining portion still within the catheter (see paragraph [0031]), and further controlling a position of the separated external portion of the ferrofluid (Id.).
	Regarding claim 26, Wallace discloses aligning the magnetic field 300 with a delivery path of the ferrofluid (see Figure 2; the magnetic direction is the same as the ferrous polymer delivery direction).

a catheter 100 (see Figures 1-2) having a lumen extending to a distal opening at a distal end of the catheter; and 
a magnetic field generator 210 (see Figure 2 and paragraph [0027]) coupled to the catheter at a distal section of the catheter, the magnetic field generator having a distal end, and wherein the magnetic field generator is configured to enable passage of a ferrofluid (magnetically controllable liquid embolic; see paragraph [0030]) through the magnetic field generator and past the distal end of the magnetic field generator to a targeted fistula distally disposed from the device, similar to the targeted aneurysm 107 in Figure 2 (see paragraphs [0027] and [0030]).
	However, Wallace does not disclose at least a portion of the catheter is encompassed by the magnetic field generator.
In the same field of art, namely delivery devices, in Figure 1 and col. 3, lines 47-58, Freyman teaches at least a portion of a catheter being encompassed by a magnetic field generator 146 (shaft portion 120 of catheter is encompassed by magnetic field source conductive coil 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wallace such that the magnetic field generator encompasses at least a portion of the catheter, as taught by Freyman, since substitution of one known magnetic field generator element for another 
Regarding claim 38, Wallace discloses the magnetic field generator provides a magnetic field 300 having strength sufficient capable of holding a bolus of the ferroadhesive at the targeted fistula until the ferroadhesive has sufficiently set (see Figure 2 and paragraphs [0027] and [0030]).
	Regarding claim 39, Wallace and Freyman disclose the claimed device, as discussed above, except for the portion of the catheter extending within the magnetic field generator has an inner diameter within a range of 0.5 to 2 mm, and wherein the magnetic field generator has an outer diameter within a range of about 1.5 to 4mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace and Freyman to have the above claimed ranges for the purpose of optimizing a sufficient magnetic field to control ferrofluid delivery, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Regarding claim 40, Wallace as modified by Freyman disclose the portion of the catheter is magnetically permeable (see ferrous layer of catheter; paragraphs [0027] and [0031]).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-23, 26-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 11-12, 14-15 of U.S. Patent No. 10,575,839. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the elements of the application claims are encompassed within the patent claims, (claims 21-23, 26, and 37-38 are encompassed within claim 15 of the patent, claims 27-31 are encompassed within claim 1 of the patent, claims 32-34 are encompassed within claims 7-9 of the patent, respectively, claims 35-36 are encompassed within claims 11-12 of the patent, respectively, and claim 39 is encompassed within claim 15 of the patent), wherein the patent claims recite a “solenoid” that corresponds to the “magnetic field generator” in the application claims.
Claims 24-25 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,575,839 in view of Wallace (U.S. Pub. No. 2002/0087177).  It is clear that claims 24-25 and 40 are encompassed within patent claim 14, except for obvious features absent in the patent claims.  Regarding claims 24-25, Wallace teaches applying a separation force to separate an Id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim with the step of applying a separation force to the ferrofluid and controlling a position of the ferrofluid as claimed, as taught by Wallace, in order to prevent too much embolic getting into the target site which could cause serious complications (see paragraph [0031] of Wallace).  Regarding claim 40, Wallace teaches a portion of the catheter being magnetically permeable (see ferrous layer of catheter; paragraphs [0027] and [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim such that a portion of the catheter is magnetically permeable in order to enhance generation of a stronger magnetic field to better control the ferrofluid (see paragraphs [0027] and [0031] of Wallace).

Allowable Subject Matter
Claims 27-36 would be allowable if a terminal disclaimer was filed to overcome the double patenting rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                
01/28/2022